Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an amendment and remarks filed on 20 November 2020.	
2.	Claims 1-19 are currently pending and claims 1, 8 and 15 are independent claims. 

                                                      Responses to the Argument

3. 	The applicant’s arguments filed on 20 November 2020 have been fully considered but they are not persuasive. In the Remarks, the applicant has argued in substance:
	
Argument:
The Applicant respectfully submits that Arunkumar talks only about attesting the location of the user's device using MCDs. Further, the Applicant asserts that Arunkumar does not disclose that each broker device will collect required data from all other devices on the network and perform attestation of every other device of the network. 

Response:
	Examiner respectfully disagrees, because, nowhere in claim 1 what type of data or required data that gets collected. In BRI, any data can be interpreted as any-

Argument:
Further, Arunkumar discloses only about attesting the location of the user device, which is requesting for location-based services, using the plurality of broker devices that are categorized under more credible devices (MCDs). On the other hand, the Applicant's claimed invention discloses that each verifier node performs attestation of every other node (including other verifier nodes and non-verifier nodes) of the network based on the collected attestation data. Filing Date: October 5, 2018Title: MULTI-VERIFIER APPROACH FOR ATTESTATION OF NODES IN A NETWORKTherefore, the Applicant respectfully submits that Arunkumar fails to disclose that each broker device of the network performs attestation of every other node (including other broker devices) of the network. Thus, Arunkumar fails to teach or suggest the above recited claim limitation. 
 AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111 
Page 14 Response:
	Please above response including paragraph 34-35 of Aurunkumar.

Serial Number: 16/153,109 

                                                  Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Arunkumar et al. (US Publication No. 20180103021), hereinafter Aurunkumar.   

In regard to claim 1: 
identifying a plurality of nodes among a plurality of connected nodes in a network, as verifier nodes, via one or more hardware processors (Aurunkumar,  ¶5).
collecting, individually by each of said plurality of verifier nodes, data required for performing attestation of every other node in the network, via the one or more hardware processors, wherein the every other node comprises of verifier nodes and non-verifier nodes (Aurunkumar,  ¶18, 20).
and performing attestation of the nodes of the network, based on the data collected by all the verifier nodes (Aurunkumar,  ¶21).
In regard to claim 2: 

generating a final attestation result based on the consolidated result, via the one or more hardware processors, separately by each of said plurality of verifier nodes; and distributing the final attestation result among said plurality of connected nodes, by each of the plurality of verifier nodes (Aurunkumar,  ¶27).
In regard to claim 3: 
wherein performing the attestation of nodes of the network comprises of: gathering data collected by every verifier node, from the respective verifier nodes, via the one or more hardware processors, by a prover node of the network, wherein the prover node has a consolidated result after the gathering of data from the verifier nodes; generating a final attestation result based on the consolidated result, via the one or more hardware processors, by the prover node; and distributing the final attestation result among said plurality of connected nodes, by the prover node. (Aurunkumar, ¶27, 36). 
In regard to claim 4: 
wherein the attestation is performed for a swarm of connected nodes (Aurunkumar,  ¶28). 
In regard to claim 5: 

In regard to claim 6: 
6. The method as claimed in claim 1, wherein a final attestation result generated by performing the attestation of nodes is distributed among said plurality of connected nodes and is used for identifying any malicious node in the network, if present, wherein the identification of the malicious node comprises of: comparing the final attestation results generated by each of said plurality of verifier nodes, wherein the final attestation result generated by said plurality of verifier nodes are same if there is no malicious node in the network (Aurunkumar,  ¶21).
identifying variation in the final attestation result generated by at least one of said plurality of verifier nodes, in comparison with the results generated by other verifier nodes in the network, as an indication of presence of malicious node in the network; and determining the at least one verifier node for which the variation is identified, as the malicious node (Aurunkumar, ¶36).
In regard to claim 7: 
wherein said plurality of verifier nodes are used for verifying self-attestation performed by a node, said method comprising: performing self-attestation by a prover node of the network; sending a signature generated as part of the self-attestation, to said plurality of verifier nodes, by the prover node; applying a majority function on the signature, by said plurality of verifier nodes; and verifying the self-attestation of the prover 
In regard to claim 8: 
identify a plurality of nodes among a plurality of connected nodes in the network, as verifier nodes (Aurunkumar, ¶5).
collect, individually by each of said plurality of verifier nodes, data required for performing attestation of every other node in the network, from respective nodes, wherein the every other node comprises of verifier nodes and non-verifier nodes (Aurunkumar, ¶18, 20).
and perform attestation of nodes of the network, based on the data collected by all the verifier nodes (Aurunkumar, ¶21).
In regard to claim 9: 
exchanging result of the attestation, between said plurality of verifier nodes, upon exchange of the data, each verifier node possesses a consolidated result that is similar to that of every other verifier node; generating a final attestation result based on the consolidated result, separately by each of said plurality of verifier nodes; and broadcasting the final attestation result among said plurality of connected nodes, by each of the plurality of verifier nodes (Aurunkumar, ¶36).
In regard to claim 10: 

In regard to claim 11: 
The network as claimed in claim 8 is configured to perform attestation for a swarm of connected nodes (Aurunkumar, ¶28). 
In regard to claim 12: 
The network as claimed in claim 8 is configured to perform attestation for a swarm of swarm of connected nodes (Aurunkumar, ¶28).
In regard to claim 13: 
13. The network as claimed in claim 8 is configured to identify presence of any malicious node in the network, if present, based on a final attestation result generated by performing the attestation of the nodes, by: comparing the final attestation results generated by each of said plurality of verifier nodes, by at least one said plurality of verifier nodes, wherein the final attestation result generated by each verifier node is expected to be same, for the network; identifying variation in the final attestation result generated by at least one of said plurality of verifier nodes, based on the comparison, wherein such a variation, if present, is considered as an indication of presence of 
In regard to claim 14: 
wherein said plurality of verifier nodes are configured to verify self-attestation performed by a node of the network, by: collecting a signature generated as part of the self-attestation of a prover node of the network, from the prover node, by said plurality of verifier nodes; applying a majority function on the signature, by said plurality of verifier nodes; and verifying the self-attestation of the prover node, based on result of the majority function, by said plurality of verifier nodes (Aurunkumar, ¶3). 
In regard to claim 15: 
a program code for identifying a plurality of nodes among a plurality of connected nodes in a network, as verifier nodes, via one or more hardware processors of the computing device (Aurunkumar, ¶5). 
a program code for collecting, individually by each of said plurality of verifier nodes, data required for performing attestation of every other node in the network, wherein the every other node comprises of verifier nodes and non-verifier nodes (Aurunkumar, ¶18, 20).
and a program code for performing attestation of the nodes of the network, based on the data collected by all the verifier nodes (Aurunkumar, ¶21).
In regard to claim 16: 

In regard to claim 17: 
wherein performing the attestation of nodes of the network comprises of: gathering data collected by every verifier node, from the respective verifier nodes, by a prover node of the network, wherein the prover node has a consolidated result after the gathering of data from the verifier nodes; generating a final attestation result based on the consolidated result, by the prover node; and distributing the final attestation result among said plurality of connected nodes, by the prover node (Aurunkumar, ¶27, 36). 
In regard to claim 18: 
wherein a final attestation result generated by performing the attestation of nodes is distributed among said plurality of connected nodes and is used for identifying any malicious node in the network, if present, wherein the identification of the malicious node comprises of: comparing the final attestation results generated by each of said plurality of verifier nodes, wherein the final attestation result generated by said plurality of verifier nodes are same if there is no malicious node in the network; identifying variation in the final attestation result generated by at least one of said plurality of verifier nodes, in 
In regard to claim 19: 
wherein said plurality of verifier nodes are used for verifying self-attestation performed by a node, said method comprising: performing self-attestation by a prover node of the network; sending a signature generated as part of the self-attestation, to said plurality of verifier nodes, by the prover node; applying a majority function on the signature, by said plurality of verifier nodes; and verifying the self-attestation of the prover node, based on result of the majority function, by said plurality of verifier (Aurunkumar, ¶2-3).
   Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890